Exhibit 10.1

EXECUTION VERSION

$100,000,000

H&E EQUIPMENT SERVICES, INC.

7% Senior Notes due 2022

PURCHASE AGREEMENT

January 30, 2013

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Dear Sirs:

1. Introductory. H&E Equipment Services, Inc., a Delaware corporation (the
“Company”), proposes, subject to the terms and conditions stated herein, to
issue and sell to Deutsche Bank Securities Inc. (the “Purchaser”) U.S.
$100,000,000 principal amount of its 7% Senior Notes due 2022 (the “Offered
Securities”) to be issued under that certain indenture, dated as of August 20,
2012 (the “Indenture”), by and among the Company, the Guarantors (as defined
below) and The Bank of New York Mellon Trust Company, N.A., as Trustee.

The Offered Securities will be unconditionally guaranteed (together, the
“Guarantees”) by each of the entities listed on Schedule A attached hereto
(together, the “Guarantors”). As used herein, the term “Offered Securities”
shall include the Guarantees thereof by the Guarantors, unless the context
otherwise requires. The United States Securities Act of 1933 is herein referred
to as the “Securities Act.”

The Company has previously issued $530,000,000 in aggregate principal amount of
its 7% Senior Notes due 2022 under the Indenture (the “Existing Notes”). The
Offered Securities constitute an issuance of “Additional Notes” under the
Indenture. Except as otherwise described in the General Disclosure Package (as
defined below), the Offered Securities will have identical terms to the Existing
Notes and will be treated as a single class of notes for all purposes under the
Indenture.

The Offered Securities will be offered and sold to the Purchaser without
registration under the Securities Act in reliance upon an exemption therefrom.
Upon the original issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the Securities Act, the Offered
Securities shall bear the legends set forth in the Final Offering Memorandum (as
defined below). The Purchaser has advised the Company that the Purchaser will
make offers to sell (the “Exempt Resales”) the Offered Securities purchased by
the Purchaser on the terms set forth in the General Disclosure Package solely
(i) in the United States to persons whom the Purchaser reasonably believes to be
“qualified institutional buyers” (“QIBS”) as defined in Rule 144A under the
Securities Act, and (ii) outside the United States to non-U.S. persons in
reliance upon Regulation S under the Securities Act (the purchasers specified in
clauses (i) and (ii) being referred to herein as the “Eligible Purchasers.”

The holders of the Offered Securities will be entitled to the benefits of a
Registration Rights Agreement to be dated as of the Closing Date by and among
the Company, the Guarantors and the Purchaser (the “Registration Rights
Agreement”), pursuant to which the Company and the Guarantors agree to file a
registration statement with the Securities Exchange Commission (the
“Commission”) to exchange the Offered Securities for a new issue of
substantially identical debt securities issued under the indenture and
registered under the Securities Act, subject to the terms and conditions
specified therein.



--------------------------------------------------------------------------------

The Company and the Guarantors hereby agree with the Purchaser as follows:

2. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors, jointly and severally, represent and warrant to, and agree
with, the Purchaser that:

(a) A preliminary offering memorandum dated as of January 30, 2013, as amended
and supplemented from time to time prior to the date hereof (the “Preliminary
Offering Memorandum”) relating to the Offered Securities to be offered by the
Purchaser and a final offering memorandum (the “Final Offering Memorandum”)
disclosing the offering price and other final terms of the Offered Securities
and is dated as of the date of this Agreement (even if finalized and issued
subsequent to the date of this Agreement) have been or will be prepared by the
Company. “General Disclosure Package” means the Preliminary Offering Memorandum,
together with any Issuer Free Writing Communication (as hereinafter defined)
existing at the Applicable Time (as hereinafter defined) which is intended for
general distribution to prospective investors, as evidenced by its being
specified in Schedule B to this Agreement (including the pricing supplement
listing the final terms of the Offered Securities and their offering, included
in Schedule B to this Agreement, which is referred to as the “Pricing
Supplement”). “Applicable Time” means 10:00 a.m. (New York time) on the date of
this Agreement. As of the date of this Agreement, the Final Offering Memorandum
does not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. At the Applicable
Time neither (i) the General Disclosure Package, nor (ii) any individual
Supplemental Marketing Material (as hereinafter defined), when considered
together with the General Disclosure Package, included any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The preceding two sentences do not apply to statements in
or omissions from the Preliminary Offering Memorandum or Final Offering
Memorandum, the General Disclosure Package or any Supplemental Marketing
Material based upon written information furnished to the Company by or on behalf
of any Purchaser specifically for use therein, it being understood and agreed
that the only such information is that described as such in Section 8(b) hereof.

“Free Writing Communication” means a written communication (as such term is
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Offered Securities and is made by means
other than the Preliminary Offering Memorandum or the Final Offering Memorandum.
“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering.
“Supplemental Marketing Material” means any Issuer Free Writing Communication
specified on Schedule D to this Agreement.

(b) The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware, with corporate power and
authority to own its properties and conduct its business as described in the
General Disclosure Package; and the Company is duly qualified to do business as
a foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where any such failure to be so qualified or be in good
standing in such other jurisdictions would not, individually or in the
aggregate, have a material adverse effect on the condition (financial or
otherwise), business, properties or results of operations of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”).

 

-2-



--------------------------------------------------------------------------------

(c) Each subsidiary of the Company has been duly incorporated or organized and
is an existing corporation or limited liability company in good standing under
the laws of the jurisdiction of its incorporation or organization, with
corporate or limited liability company power and authority to own its properties
and conduct its business as described in the General Disclosure Package; and
each subsidiary of the Company is duly qualified to do business as a foreign
corporation or limited liability company in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification; except where the failure to be so
qualified or be in good standing in such other jurisdictions would not,
individually or in the aggregate, have a Material Adverse Effect; all of the
issued and outstanding capital stock or other equity interests of each
subsidiary of the Company has been duly authorized and validly issued and is
fully paid and nonassessable; and the capital stock or other equity interests of
each subsidiary owned by the Company, directly or through subsidiaries, is owned
free from liens, encumbrances and defects, except for any lien or encumbrance in
connection with the Third Amended and Restated Credit Agreement, dated as of
July 29, 2010, by and among the Company, each of its subsidiaries, General
Electric Capital Corporation, as Agent, Bank of America, N.A. as co-syndication
agent, documentation agent, joint lead arranger and joint bookrunner and the
lenders party thereto (the “Credit Agreement”), as amended as of the date hereof
(the “Credit Agreement Liens”).

(d) The Indenture has been and the Offered Securities have been or, as of the
Closing Date, will have been, duly authorized by the Company and the Guarantors,
as applicable. The Indenture has been duly executed and delivered by the Company
and the Guarantors and, assuming due authorization, execution and delivery by
the Trustee, constitutes a valid and legally binding obligation of the Company
and the Guarantors, enforceable against the Company and the Guarantors in
accordance with its terms, subject to (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar laws now or
hereafter in effect of, relating to or affecting creditors’ rights generally,
and (ii) general principles of equity (whether considered in a proceeding at law
or in equity) and the discretion of the court or other body before which any
proceeding therefor may be brought. When the Offered Securities have been duly
executed, authenticated and delivered by the Trustee in accordance with the
terms of the Indenture, and the Offered Securities have been issued and
delivered by the Company to the Purchaser against payment therefor on the
Closing Date in accordance with the terms of this Agreement, the Offered
Securities will be validly issued and delivered, will conform in all material
respects to the description thereof contained in the Final Offering Memorandum
and in the General Disclosure Package, will be in the form contemplated by the
Indenture, and will constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer
and other similar laws now or hereafter in effect of, relating to or affecting
creditors’ rights generally, and (ii) general principles of equity (whether
considered in a proceeding at law or in equity) and the discretion of the court
or other body before which any proceeding therefor may be brought.

(e) There are no contracts, agreements or understandings between the Company and
any person that would give rise to a valid claim against the Company or the
Purchaser for a brokerage commission, finder’s fee or other like payment in
connection with the offering and sale of the Offered Securities.

 

-3-



--------------------------------------------------------------------------------

(f) Assuming the accuracy of the Purchaser’s representations and warranties and
the Purchaser’s compliance with the agreements in Section 4 hereof and
compliance with the limitations and restrictions contained under the heading
“Transfer Restrictions” in the Final Offering Memorandum, no consent, approval,
authorization, or order of, or filing with, any governmental agency or body or
any court is required to be obtained or made by the Company for the consummation
of the transactions contemplated by this Agreement or the Registration Rights
Agreement in connection with the issuance and sale of the Offered Securities by
the Company and the delivery of the Guarantees by the Guarantors except
(i) registration of the Registered Exchange Offer (as defined in the
Registration Rights Agreement) or resale of the Offered Securities under the
Securities Act pursuant to the Registration Rights Agreement, and the order of
the Commission declaring effective the Exchange Offer Registration Statement
and, if required, the Shelf Registration Statement (each as defined in the
Registration Rights Agreement); (ii) qualification of the Indenture under the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”) in
connection with the issuance of the Exchange Securities (as defined in the
Registration Rights Agreement); (iii) such as may be required under state
securities or blue sky laws; (iv) such as have been obtained or made prior to
the Closing Date; and (v) such as would not individually or in the aggregate,
materially and adversely affect the ability of the Company to perform its
obligations under this Agreement.

(g) The execution, delivery and performance by the Company and the Guarantors of
this Agreement and the Registration Rights Agreement, and the issuance and sale
of the Offered Securities will not result in a breach or violation of any of the
terms and provisions of, or constitute a default under, (i) any statute, any
rule, regulation or order of any governmental agency or body or any court,
domestic or foreign, having jurisdiction over the Company or any subsidiary of
the Company or any of their properties, (ii) any agreement or instrument to
which the Company or any such subsidiary is a party or by which the Company or
any such subsidiary is bound or to which any of the properties of the Company or
any such subsidiary is subject or (iii) the charter or by-laws of the Company or
any such subsidiary, (except, in the case of clauses (i) and (ii), where any
such breach, violation or default would not, individually or in the aggregate,
have a Material Adverse Effect). The Company has full corporate power and
authority to authorize, issue and sell the Offered Securities and each Guarantor
has full corporate or limited liability company power and authority, as
applicable, to deliver their respective Guarantees, in each case as contemplated
by this Agreement.

(h) This Agreement has been duly authorized, executed and delivered by the
Company and each Guarantor.

(i) Except for the Credit Agreement Liens and such other liens existing as of
the date hereof which are not prohibited under the Credit Agreement, the Company
and its subsidiaries have good and marketable title to all real properties and
good and valid title to all other properties and assets owned by them, in each
case free from liens, encumbrances and defects that would, individually or in
the aggregate, have a Material Adverse Effect; and except as disclosed in the
General Disclosure Package, the Company and its subsidiaries hold any leased
real or personal property under valid and enforceable leases with no exceptions
that would, individually or in the aggregate, have a Material Adverse Effect.

(j) The Company and its subsidiaries possess adequate certificates, authorities
or permits issued by appropriate governmental agencies or bodies necessary to
conduct the business now operated by them except such certificates, authorities
or permits which the failure to possess would not individually or in the
aggregate, have a Material Adverse Effect, and have not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that if determined adversely to the Company or any of its
subsidiaries, would, individually or in the aggregate, have a Material Adverse
Effect.

 

-4-



--------------------------------------------------------------------------------

(k) No labor dispute with the employees of the Company or any subsidiary exists
or, to the knowledge of the Company or any Guarantor, is imminent that would
reasonably be expected to have a Material Adverse Effect.

(l) The Company and its subsidiaries own, possess or can acquire on reasonable
terms, adequate trademarks, trade names and other rights to inventions,
know-how, patents, copyrights, confidential information and other intellectual
property (collectively, “intellectual property rights”) necessary to conduct the
business now operated by them, or presently employed by them, except where the
failure to own, possess or acquire such intellectual property rights would not,
individually or in the aggregate, have a Material Adverse Effect, and have not
received any notice of infringement of or conflict with asserted rights of
others with respect to any intellectual property rights that, if determined
adversely to the Company or any of its subsidiaries, would individually or in
the aggregate have a Material Adverse Effect.

(m) Neither the Company nor any of its subsidiaries is in violation of any
statute, any rule, regulation, decision or order of any governmental agency or
body or any court having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “environmental laws”), owns or
operates any real property contaminated with any substance that is subject to
any environmental laws, is liable for any off-site disposal or contamination
pursuant to any environmental laws, or is subject to any claim relating to any
environmental laws, which violation, contamination, liability or claim would
individually or in the aggregate have a Material Adverse Effect; and the Company
is not aware of any pending investigation which might lead to such a claim.

(n) There are no pending actions, suits or proceedings against or affecting the
Company, any of its subsidiaries or any of their respective properties that, if
determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have a Material Adverse Effect, or would
materially and adversely affect the ability of the Company and the Guarantors
taken as a whole to perform their obligations under the Indenture, this
Agreement or the Registration Rights Agreement, or which are otherwise material
in the context of the sale of the Offered Securities; and, to the Company’s
knowledge, no such actions, suits or proceedings are threatened.

(o) The financial statements included in the General Disclosure Package present
fairly in all material respects the consolidated financial position of the
Company and its consolidated subsidiaries as of the dates shown and their
results of operations and cash flows for the periods shown, and, except as
otherwise disclosed in the General Disclosure Package, such financial statements
have been prepared in conformity with the generally accepted accounting
principles in the United States (“GAAP”) applied on a consistent basis; and the
assumptions used in preparing the pro forma financial statements included in the
General Disclosure Package provide a reasonable basis for presenting the
significant effects directly attributable to the transactions or events
described therein, the related pro forma adjustments give appropriate effect to
those assumptions, and the pro forma columns therein reflect the proper
application of those adjustments to the corresponding historical financial
statement amounts.

 

-5-



--------------------------------------------------------------------------------

(p) Since the date of the latest audited financial statements included in the
General Disclosure Package there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or other), business, properties or results of operations of
the Company and its subsidiaries taken as a whole, and, except as disclosed in
or contemplated by the General Disclosure Package, there has been no dividend or
distribution of any kind declared, paid or made by the Company or any Guarantor
on any class of their capital stock.

(q) The Company is subject to the reporting requirements of either Section 13 or
Section 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
files reports with the Commission on the Next Generation EDGAR System.

(r) None of the Company or the Subsidiaries is or will be on the Closing Date an
“investment company” or “promoter” or “principal underwriter” for an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended, and the rules and regulations thereunder.

(s) No securities of the same class (within the meaning of Rule 144A(d)(3) under
the Securities Act) as the Offered Securities are listed on any national
securities exchange registered under Section 6 of the Exchange Act or quoted in
a U.S. automated inter-dealer quotation system.

(t) The offer and sale of the Offered Securities by the Company and the
Guarantors to the Purchaser in the manner contemplated by this Agreement will be
exempt (assuming that the representations and warranties and agreements in
Section 4 of this Agreement are true and correct and the Purchaser complies with
the offer and sale procedures set forth in this Agreement) from the registration
requirements of the Securities Act by reason of Section 4(2) thereof and
Regulation S thereunder.

(u) Except for the issuance of the Existing Notes, neither the Company, nor any
Guarantor, nor any of their Affiliates (as defined in Rule 501(b) of Regulation
D under the Act), nor any person acting on their behalf (it being understood
that no representation, warranty, covenant or agreement is made with respect to
the Purchaser or any of its affiliates or representatives) (i) has, within the
six-month period prior to the date hereof, offered or sold in the United States
or to any U.S. person (as such terms are defined in Regulation S under the
Securities Act) the Offered Securities, or any security of the same class or
series as the Offered Securities or (ii) has offered or will offer or sell the
Offered Securities (A) in the United States by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act or (B) with respect to any such securities sold in reliance on
Rule 903 of Regulation S (“Regulation S”) under the Securities Act, by means of
any directed selling efforts within the meaning of Rule 902(c) of Regulation S.
The Company, the Guarantors and their Affiliates and any person acting on their
behalf (it being understood that no representation, warranty, covenant or
agreement is made with respect to the Purchaser or any of its affiliates or
representatives) have complied and will comply with the offering restrictions
requirement of Regulation S. Neither the Company nor any Guarantor has entered
or will enter into any contractual arrangement with respect to the distribution
of the Offered Securities except for this Agreement and the Registration Rights
Agreement.

(v) The entities listed on Schedule C hereto are the only subsidiaries, direct
or indirect, of the Company.

 

-6-



--------------------------------------------------------------------------------

(w) Assuming (i) the accuracy of the Purchaser’s representations and warranties
and the Purchaser’s compliance with the agreements in Section 4 hereof and
compliance with the limitations and restrictions contained under the heading
“Transfer Restrictions” in the Final Offering Memorandum, and (ii) that the
purchasers in the Exempt Resales are Eligible Purchasers, no qualification of
the Indenture under the Trust Indenture Act is required in connection with the
offer and sale of the Offered Securities as contemplated hereby.

(x) On the Closing Date, the Exchange Securities will have been duly authorized
by the Company; and when duly executed, authenticated and issued in accordance
with the terms of the Indenture and the Registered Exchange Offer, the Exchange
Securities will be entitled to the benefits of the Indenture and will constitute
valid and legally binding obligations of the Company, enforceable against the
Company in accordance with their terms, subject to (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar laws now or
hereafter in effect of, relating to or affecting creditors’ rights generally,
and (ii) general principles of equity (whether considered in a proceeding at law
or in equity) and the discretion of the court or other body before which any
proceeding therefor may be brought.

(y) On the Closing Date, the Guarantee to be endorsed on the Exchange Securities
by each Guarantor will have been duly authorized by such Guarantor; and, when
such Guarantee has been duly executed and issued in accordance with the terms of
the Indenture and the Exchange Offer and when the Exchange Securities have been
duly executed, authenticated and issued in accordance with the terms of the
Indenture and the Exchange Offer, the Guarantee of each Guarantor endorsed on
such Exchange Securities will constitute valid and legally binding obligations
of such Guarantor, enforceable against such Guarantor in accordance with its
terms, subject to (i) bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws now or hereafter in effect of,
relating to or affecting creditors’ rights generally, and (ii) general
principles of equity (whether considered in a proceeding at law or in equity)
and the discretion of the court or other body before which any proceeding
therefor may be brought.

(z) The Registration Rights Agreement has been duly authorized by the Company
and each of the Guarantors and, on the Closing Date, will have been duly
executed and delivered by the Company and each of the Guarantors. When the
Registration Rights Agreement has been duly executed and delivered, the
Registration Rights Agreement will be a valid and binding agreement of the
Company and each of the Guarantors, enforceable against the Company and each
Guarantor in accordance with its terms, subject to (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and other similar laws now or
hereafter in effect of, relating to or affecting creditors’ rights generally,
(ii) general principles of equity (whether considered in a proceeding at law or
in equity) and the discretion of the court or other body before which any
proceeding therefor may be brought and (iii) the limitations of state and
federal securities laws with respect to indemnity and contribution provisions.
On the Closing Date, the Registration Rights Agreement will conform in all
material respects as to legal matters to the description thereof in the General
Disclosure Package and the Final Offering Memorandum.

(aa) Except as disclosed in the General Disclosure Package and except as
contemplated by (i) the Registration Rights Agreement and (ii) the Registration
Rights Agreement, dated August 20, 2012, by and among the Company, the
Guarantors and the initial purchasers named therein relating to the Existing
Notes (the “Existing Registration Rights Agreement”), there are no contracts,
agreements or understandings between the Company or any Guarantor and any person
granting such person the right to require the Company or such Guarantor to file
a registration statement under the Securities Act with respect to any securities
of the Company or such Guarantor or to require the Company or such Guarantor to
include such securities with the Offered Securities and Guarantees registered
pursuant to the Registration Rights Agreement.

 

-7-



--------------------------------------------------------------------------------

(bb) Neither the Company nor any of its subsidiaries nor any agent (it being
understood that no representation, warranty, covenant or agreement is made with
respect to any Purchaser or any of its affiliates or representatives) thereof
acting on the behalf of them has taken, and none of them will take, any action
that might cause this Agreement or the issuance or sale of the Offered
Securities to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.

(cc) No “nationally recognized statistical rating organization” as such term is
defined for purposes of Rule 436(g)(2) under the Securities Act (i) has imposed
(or has informed the Company that it is considering imposing) any condition
(financial or otherwise) on the Company’s retaining any rating assigned to the
Company or any securities of the Company or (ii) has informed the Company that
it is considering (a) the downgrading, suspension, or withdrawal of, any rating
so assigned or (b) any negative or adverse change in the outlook for any rating
of the Company or any securities of the Company or any Guarantor.

(dd) Assuming (i) the accuracy of the Purchaser’s representations and warranties
and the Purchaser’s compliance with the agreements in Section 4 hereof and
compliance with the limitations and restrictions contained under the heading
“Transfer Restrictions” in the Final Offering Memorandum, and (ii) that the
purchasers in the Exempt Resales are Eligible Purchasers, no registration under
the Securities Act is required for the sale of the Offered Securities to the
Purchaser as contemplated hereby or for Exempt Resales.

(ee) Each of the Company and the Subsidiaries (i) makes and keeps accurate books
and records and (ii) maintains internal accounting controls that provide
reasonable assurance that (A) transactions are executed in accordance with
management’s authorization, (B) transactions are recorded as necessary to permit
preparation of its financial statements and to maintain accountability for its
assets, (C) access to its assets is permitted only in accordance with
management’s authorization and (D) the reported accountability for its assets is
compared with existing assets at reasonable intervals. The Company and the
Subsidiaries maintain systems of “internal control over financial reporting” (as
defined in Rule 13a-15(f) of the Exchange Act) that comply with the requirements
of the Exchange Act and have been designed by, or under the supervision of,
management to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles.

(ff) Each of the Company and the Subsidiaries has filed all necessary federal,
state and foreign income and franchise tax returns (or has requested and
received extensions thereof) and has pad all taxes shown due thereon, except
where the failure to so file such returns or pay such taxes would not,
individually or in the aggregate, have a Material Adverse Effect; and other than
tax deficiencies that the Company or any Subsidiary is contesting in good faith
and for which the Company or such Subsidiary has provided adequate reserves,
there is no tax deficiency that has been asserted against the Company or any of
the Subsidiaries that would have, individually or in the aggregate, a Material
Adverse Effect.

(gg) The statistical and market-related data included in the General Disclosure
Package are based on or derived from sources that the Company and the
Subsidiaries believe to be reliable and accurate.

 

-8-



--------------------------------------------------------------------------------

(hh) Each of the Company and the Subsidiaries carries insurance in such amounts
and covering such risks as is adequate for the conduct of its business and the
value of its properties.

(ii) None of the Company or the Subsidiaries has any material liability for any
prohibited transaction or funding deficiency or any complete or partial
withdrawal liability with respect to any pension, profit sharing or other plan
that is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), to which the Company or any of the Subsidiaries makes or ever
has made a contribution and in which any employee of the Company or of any
Subsidiary is or has ever been a participant. With respect to such plans, the
Company and each Subsidiary is in compliance in all material respects with all
applicable provisions of ERISA.

(jj) Immediately after the consummation of the transactions contemplated by this
Agreement, the fair value and present fair saleable value of the assets of each
of the Company and the Subsidiaries (each on a consolidated basis) will exceed
the sum of its stated liabilities and identified contingent liabilities; none of
the Company or the Subsidiaries (each on a consolidated basis) is, nor will any
of the Company or the Subsidiaries (each on a consolidated basis) be,
immediately after giving effect to the execution, delivery and performance of
this Agreement, and the consummation of the transactions contemplated hereby,
(a) left with unreasonably small capital with which to carry on its business as
it is proposed to be conducted, (b) unable to pay its debts (contingent or
otherwise) as they mature or (c) otherwise insolvent.

(kk) None of the Company or the Subsidiaries has taken, nor will any of them
take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price of the Offered Securities.

(ll) Neither the Company nor any of the Subsidiaries nor, to the best knowledge
of the Company and each of the Guarantors, any director, officer, agent,
employee, Affiliate or other person acting on behalf of the Company or any of
the Subsidiaries has: (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977 (the “FCPA”); or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.

(mm) The operations of the Company and the Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of the Subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

(nn) Neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
or any of the Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering contemplated hereby, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

 

-9-



--------------------------------------------------------------------------------

3. Purchase, Sale and Delivery of Offered Securities. On the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the Purchaser, and
the Purchaser agrees to purchase from the Company, at a purchase price of
107.25% of the principal amount thereof plus accrued interest from August 20,
2012 to the Closing Date (as hereinafter defined), the Offered Securities.

The Company will deliver against payment of the purchase price the Offered
Securities to be offered and sold by the Purchaser in reliance on Regulation S
(the “Regulation S Securities”) in the form of one or more permanent global
Securities in registered form without interest coupons (the “Regulation S Global
Securities”) which will be deposited with the Trustee as custodian for The
Depository Trust Company (“DTC”) for the respective accounts of the DTC
participants for Morgan Guaranty Trust Company of New York, Brussels office, as
operator of the Euroclear System (“Euroclear”), and Clearstream Banking, société
anonyme (“Clearstream, Luxembourg”) and registered in the name of Cede & Co., as
nominee for DTC. The Company will deliver against payment of the purchase price
the Offered Securities to be purchased by the Purchaser hereunder and to be
offered and sold by the Purchaser in reliance on Rule 144A under the Securities
Act (the “144A Securities”) in the form of one or more permanent global
securities in definitive form without interest coupons (the “Restricted Global
Securities”) deposited with the Trustee as custodian for DTC and registered in
the name of Cede & Co., as nominee for DTC. The Regulation S Global Securities
and the Restricted Global Securities shall be assigned separate CUSIP numbers.
The Regulation S Global Securities and the Restricted Global Securities shall
include the legend regarding restrictions on transfer set forth under “Transfer
Restrictions” in the Final Offering Memorandum. Until the termination of the
distribution compliance period (as defined in Regulation S) with respect to the
offering of the Offered Securities, interests in the Regulation S Global
Securities may only be held by the DTC participants for Euroclear and
Clearstream, Luxembourg. Interests in any permanent global securities will be
held only in book-entry form through Euroclear, Clearstream, Luxembourg or DTC,
as the case may be, except in the limited circumstances described in the Final
Offering Memorandum.

Payment for the Regulation S Securities and the 144A Securities shall be made by
the Purchaser in Federal (same day) funds by wire transfer to an account at a
bank designated by the Company and reasonably acceptable to the Purchaser at
10:00 A.M., (New York time), on February 4, 2013, or at such other time not
later than seven full business days thereafter as the Purchaser and the Company
determine, such time being herein referred to as the “Closing Date,” against
delivery to the Trustee as custodian for DTC of (i) the Regulation S Global
Securities representing all of the Regulation S Securities and (ii) the
Restricted Global Securities representing all of the 144A Securities. The
Regulation S Global Securities and the Restricted Global Securities will be made
available for checking at the office of Cahill Gordon and Reindel LLP at least
24 hours prior to the Closing Date.

4. Representations by Purchaser; Resale by Purchaser.

(a) The Purchaser represents and warrants to the Company that it is a QIB within
the meaning of Rule 144A under the Securities Act (“Rule 144A”) under the Act
and an institutional “accredited investor” within the meaning of Regulation D
under the Securities Act.

(b) The Purchaser acknowledges that the Offered Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except in
accordance with Regulation S or pursuant to an exemption from the registration
requirements of the Securities Act.

 

-10-



--------------------------------------------------------------------------------

(c) The Purchaser represents and agrees that it will offer the Offered
Securities for resale only upon the terms and conditions set forth in this
Agreement, the Preliminary Offering Memorandum, the General Disclosure Package
and the Final Offering Memorandum and it will solicit offers to buy the Offered
Securities only from, and will offer and sell the Offered Securities solely
(i) to persons reasonably believed by the Purchaser to be QIBs in accordance
with Rule 144A or, if any such person is buying for one or more institutional
accounts for which such person is acting as fiduciary or agent, only when such
person has represented to the Purchaser that each such account is a QIB, to whom
notice has been given that such sale or delivery is being made in reliance on
Rule 144A, and, in each case, in transactions under Rule 144A, and (ii) outside
the United States to non-U.S. persons in reliance upon Regulation S under the
Securities Act; provided, however, that, in the case of this clause (ii), in
purchasing such Offered Securities such persons shall have represented and
agreed as provided under the caption “Transfer Restrictions” contained in the
General Disclosure Package and the Final Offering Memorandum.

(d) The Purchaser represents and warrants with respect to offers and sales
outside the United States that (i) the Offered Securities have not been and will
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Regulation S under the Act or
pursuant to an exemption from the registration requirements of the Act; and
(ii) it has offered the Offered Securities and will offer and sell the Offered
Securities (A) as part of its distribution at any time and (B) otherwise until
40 days after the later of the commencement of the offering and the Closing
Date, only in accordance with Rule 903 of Regulation S and, accordingly, neither
such purchaser nor its affiliates nor any persons acting on its or their behalf
have engaged or will engage in any directed selling efforts (within the meaning
of Regulation S) with respect to the Offered Securities, and any such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.

(e) The Purchaser agrees that it and each of its affiliates has not entered and
will not enter into any contractual arrangement with respect to the distribution
of the Offered Securities except with the prior written consent of the Company.

(f) The Purchaser agrees that it and each of its affiliates will not offer or
sell the Offered Securities in the United States by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act, including, but not limited to (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising. The Purchaser agrees, with respect to resales made in reliance on
Rule 144A of any of the Offered Securities, to deliver either with the
confirmation of such resale or otherwise prior to settlement of such resale a
notice to the effect that the resale of such Offered Securities has been made in
reliance upon the exemption from the registration requirements of the Securities
Act provided by Rule 144A.

(g) The Purchaser represents and agrees that (i) it has only communicated or
caused to be communicated and will only communicate or cause to be communicated
any invitation or inducement to engage in investment activity (within the
meaning of section 21 of the Financial Services and Markets Act 2000 (the
“FSMA”)) received by it in connection with the issue or sale of any Offered
Securities in circumstances in which section 21(1) of the FSMA does not apply to
the Issuer or any of the Guarantors; and (ii) it has complied and will comply
with all applicable provisions of the FSMA with respect to anything done by it
in relation to the Offered Securities in, from or otherwise involving the United
Kingdom.

 

-11-



--------------------------------------------------------------------------------

(h) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), the
Purchaser represents and agrees that with effect from and including the date on
which the Prospectus Directive is implemented in that Relevant Member State it
has not made and will not make an offer of the Offered Securities to the public
in that Relevant Member State other than (i) to any legal entity which a
qualified investor as defined in the Prospectus Directive, (ii) to fewer than
100, or, if the Relevant Member State has implemented the relevant provision of
the 2010 PD Amending Directive, 150, natural or legal persons (other than
qualified investors as defined in the Prospectus Directive), as permitted under
the Prospectus Directive, subject to obtaining the prior consent of the
Purchaser for any such offer, or (iii) in any other circumstances falling within
Article 3(2) of the Prospectus Directive, provided that no such offer of Offered
Securities shall require the Company to publish a prospectus pursuant to Article
3 of the Prospectus Directive or supplement a prospectus pursuant to Article 16
of the Prospectus Directive. For the purposes of this provision, the expression
an “offer of Offered Securities to the public” in relation to any Offered
Securities in any Relevant Member State means the communication in any form and
by any means of sufficient information on the terms of the offer and the Offered
Securities to be offered so as to enable an investor to decide to purchase or
subscribe to the Offered Securities, as the same may be varied in that Relevant
Member State by any measure implementing the Prospectus Directive in that
Relevant Member State, the expression “Prospectus Directive” means
Directive 2003/71/EC (and amendments thereto, including the 2010 PD Amending
Directive, to the extent implemented in the Relevant Member State), and includes
any relevant implementing measure in each Relevant Member State and the
expression “2010 PD Amending Directive” means Directive 2010/73/EU.

5. Certain Agreements of the Company and the Guarantors. The Company agrees,
and, as applicable, the Guarantors agree, with the Purchaser that:

(a) The Company will advise the Purchaser promptly of any proposal to amend or
supplement the Preliminary Offering Memorandum, Final Offering Memorandum or
General Disclosure Package and will not effect such amendment or supplementation
without the Purchaser’s consent, which shall not be unreasonably withheld. If,
at any time prior to the completion of the Exempt Resales of the Offered
Securities by the Purchaser, there occurs an event or development as a result of
which any document included in the Preliminary Offering Memorandum, Final
Offering Memorandum, or the General Disclosure Package as then amended or
supplemented, included or would include an untrue statement of a material fact
or omitted or would omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, the Company promptly will notify the Purchaser of such
event and promptly will prepare, at its own expense, an amendment or supplement
which will correct such statement or omission. Neither the Purchaser’s consent
to, nor the Purchaser’s delivery to offerees or investors of, any such amendment
or supplement shall constitute a waiver of any of the conditions set forth in
Section 7. The first sentence of this subsection does not apply to statements in
or omissions from the Preliminary Offering Memorandum, Final Offering Memorandum
or the General Disclosure Package made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Purchaser
specifically for use therein, it being understood and agreed that the only such
information is that described as such in Section 8(b) hereof.

(b) The Company will furnish to the Purchaser copies of the Preliminary Offering
Memorandum, each other document comprising a part of the General Disclosure
Package, the Final Offering Memorandum, and all amendments and supplements
thereto, in each case as soon as practicable and in such quantities as the
Purchaser reasonably requests. At any time when the Company is not subject to
Section 13 or 15(d) of the Exchange Act, for so long as any Offered

 

-12-



--------------------------------------------------------------------------------

Securities remain outstanding that are “restricted securities” within the
meaning of Rule 144(a)(3) of the Securities Act, the Company will promptly
furnish or cause to be furnished to the Purchaser and, upon request of holders
and prospective purchasers of the Offered Securities, to such holders and
purchasers, copies of the information required to be delivered to holders and
prospective purchasers of the Offered Securities pursuant to Rule 144A(d)(4)
under the Securities Act (or any successor provision thereto) in order to permit
compliance with Rule 144A in connection with resales by such holders of the
Offered Securities. The Company will pay the expenses of printing and
distributing to the Purchaser all such documents.

(c) The Company will apply the net proceeds from the sale of the Offered
Securities as set forth under “Use of Proceeds” in the General Disclosure
Package and the Final Offering Memorandum.

(d) For so long as any of the Offered Securities remain outstanding, the Company
will furnish to the Purchaser copies of all reports and other communications
(financial or otherwise) furnished by the Company to the Trustee or to the
holders of the Offered Securities and, as soon as available, copies of any
reports or financial statements furnished to or filed by the Company with the
Commission or any national securities exchange on which any class of securities
of the Company may be listed (it being understood and agreed that any reports or
financial statements filed with the Commission and available through the
Commission’s Next Generation EDGAR System shall be deemed to have been furnished
to the Purchaser pursuant to this clause (d)).

(e) None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Act) that could be integrated with the sale of the Offered
Securities in a manner which would require the registration under the Act of the
Offered Securities.

(f) The Company will use its commercially reasonable efforts to permit the
Offered Securities to be eligible for clearance and settlement through The
Depository Trust Company.

(g) The Company will cooperate with the Purchaser and counsel for the Purchaser
to qualify or register the Offered Securities for sale under (or obtain
exemptions from the application of) the applicable securities laws of such
states and other jurisdictions (domestic or foreign) as the Purchaser designates
and will continue such qualifications, registrations, and exemptions in effect
so long as required for the Exempt Resales of the Offered Securities by the
Purchaser; provided, however, that none of the Company nor the Guarantors shall
be obligated to qualify or register as a foreign corporation or as a dealer in
securities or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or
registered or where it would be subject to taxation, and provided, further, that
none of the Company or the Guarantors will be required to file a registration
statement or prospectus except as contemplated by the Registration Rights
Agreement or the Existing Registration Rights Agreement.

(h) During the period of two years after the Closing Date, the Company will,
upon request, furnish to the Purchaser and any holder of Offered Securities a
copy of the restrictions on transfer applicable to the Offered Securities.

(i) None of the Company or the Subsidiaries is, or immediately after the sale of
the Offered Securities to be sold hereunder and the application of the proceeds
from such sale (as described in the General Disclosure Package and the Final
Offering Memorandum under the caption “Use of Proceeds”) will be, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

-13-



--------------------------------------------------------------------------------

(j) During the period of one year after the Closing Date (or such shorter period
as may be provided for in Rule 144 under the Securities Act, as the same may be
in effect from time to time), the Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Offered Securities that constitute “restricted securities” that have been
reacquired by any of them, except pursuant to an effective registration
statement under the Securities Act.

(k) The Company will pay all expenses incidental to the performance of its
obligations under this Agreement, the Indenture and the Registration Rights
Agreement, including (i) the fees and expenses of the Trustee and its
professional advisers; (ii) all expenses in connection with the execution,
issue, authentication, packaging and initial delivery of the Offered Securities
and, as applicable, the Exchange Securities (as defined in the Registration
Rights Agreement), the preparation and printing of this Agreement, the
Registration Rights Agreement, the Offered Securities, the Preliminary Offering
Memorandum, any other documents comprising any part of the General Disclosure
Package, the Final Offering Memorandum, all amendments and supplements thereto,
each item of Supplemental Marketing Material and any other document relating to
the issuance, offer, sale and delivery of the Offered Securities and as
applicable, the Exchange Securities; (iii) the cost of any advertising approved
by the Company in connection with the issue of the Offered Securities; (iv) for
any expenses (including reasonable fees and disbursements of counsel) incurred
in connection with qualification of the Offered Securities or the Exchange
Securities for sale under the state securities laws of such jurisdictions in the
United States and Canada as the Purchaser designates and the printing of
memoranda relating thereto; (v) for any fees charged by investment rating
agencies for the rating of the Offered Securities or the Exchange Securities;
and (vi) for expenses incurred in distributing the Preliminary Offering
Memorandum, any other documents comprising any part of the General Disclosure
Package, the Final Offering Memorandum (including any amendments and supplements
thereto) and any Supplemental Marketing Material to the Purchaser. Except as
otherwise expressly provided in this Agreement, the Purchaser shall pay their
own costs and expenses, including the costs and expenses of their counsel and
any transfer taxes on the Offered Securities they may sell.

(l) In connection with the offering, until the Purchaser shall have notified the
Company of the completion of the resale of the Offered Securities, neither the
Company nor any Guarantor, will permit its affiliates (as defined in Rule 144 of
the Securities Act) to, either alone or with one or more other persons, bid for
or purchase for any account in which the Company or any Guarantor or any of
their affiliates has a beneficial interest in any Offered Securities or attempt
to induce any person to purchase any Offered Securities; and neither the Company
nor any Guarantor will, and the Company will not permit its affiliates (as
defined in Rule 144 of the Securities Act) to, make bids or purchases for the
purpose of creating actual, or apparent, active trading in, or of raising the
price of, the Offered Securities.

(m) For a period of 90 days after the date of the initial offering of the
Offered Securities by the Purchaser, neither the Company nor any Guarantor will
offer, sell, contract to sell, pledge or otherwise dispose of, directly or
indirectly, or file with the Commission a registration statement under the
Securities Act (other than (i) the Exchange Offer Registration Statement or the
Shelf Registration Statement or (ii) any registration statement contemplated by
the Existing Registration Rights Agreement, in each case) relating to, any
United States dollar-denominated debt securities issued or guaranteed by the
Company and having a maturity of more than one year

 

-14-



--------------------------------------------------------------------------------

from the date of issue (other than (i) the Exchange Securities, (ii) the
securities to which any registration statement contemplated by the Existing
Registration Rights Agreement relates, or (iii) any amendment to or increase in
the Company’s or any of its subsidiaries’ bank lending facilities, including its
senior secured credit facility), without the prior written consent of the
Purchaser. Neither the Company nor any Guarantor will at any time offer, sell,
contract to sell, pledge or otherwise dispose of, directly or indirectly, any
securities under circumstances where such offer, sale, pledge, contract or
disposition would cause the exemption afforded by Section 4(2) of the Securities
Act or the safe harbor of Regulation S thereunder to cease to be applicable to
the offer and sale of the Offered Securities.

6. Free Writing Communications.

(a) The Company represents and agrees that, unless it obtains the prior consent
of the Purchaser, it has not made and will not make any offer relating to the
Offered Securities that would constitute an Issuer Free Writing Communication.
The Purchaser represents and agrees that, unless it obtains the prior consent of
the Company it has not made and will not make any offer relating to the Offered
Securities that would constitute a Free Writing Communication.

(b) The Company consents to the use by any Purchaser of a Free Writing
Communication that contains only (A) information consistent with the Preliminary
Offering Memorandum describing the preliminary terms of the Offered Securities
or their offering or (B) information that describes the final terms of the
Offered Securities or their offering and that is included in Schedule B hereto
it being understood and agreed that any such Free Writing Communication referred
to in Section 6(b) hereof shall not be an Issuer Free Writing Communication for
purposes of this Agreement.

7. Conditions of the Obligations of the Purchaser. The obligations of the
Purchaser to purchase and pay for the Offered Securities will be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors herein, to the accuracy of the statements of officers of the
Company made pursuant to the provisions hereof to the performance by the Company
and the Guarantors of their respective obligations hereunder and to the
following additional conditions precedent:

(a) On the date hereof, the Purchaser shall have received from BDO USA, LLP a
comfort letter dated the date hereof, in form and substance reasonably
satisfactory to counsel for the Purchaser with respect to the audited and any
unaudited or pro forma financial information in the General Disclosure Package.
On the Closing Date, the Purchaser shall have received from BDO USA, LLP a
comfort letter dated the Closing Date, in form and substance reasonably
satisfactory to counsel for the Purchaser, which shall refer to the comfort
letter dated the date hereof and reaffirm or update as of a more recent date,
the information stated in the comfort letter dated the date hereof and similarly
address the audited and any unaudited or pro forma financial information in the
Final Offering Memorandum.

(b) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred (i) any of the Company or its subsidiaries having sustained any
loss or interference with respect to its businesses or properties from fire,
flood, hurricane, accident or other calamity, whether or not covered by
insurance, or from any strike, labor dispute, slow down or work stoppage or any
legal or governmental proceeding, which loss or interference, in the judgment of
the Purchaser, has had or has a Material Adverse Effect, or there shall have
been, in the judgment of the Purchaser, any event or development that,
individually or in the aggregate, has or could be reasonably likely to have a
Material Adverse Effect (including without limitation a change in control of the
Company or its subsidiaries), except in each case as described in the General
Disclosure

 

-15-



--------------------------------------------------------------------------------

Package and the Final Offering Memorandum (exclusive of any amendment or
supplement thereto); (ii) any downgrading in the rating of any debt securities
of the Company or any of the Guarantors by any “nationally recognized
statistical rating organization” (as defined for purposes of Rule 436(g) under
the Securities Act), or any public announcement that any such organization has
under surveillance or review its rating of any debt securities of the Company or
any of the Guarantors (other than an announcement with positive implications of
a possible upgrading, and no implication of a possible downgrading, of such
rating) or any announcement that the Company or any of the Guarantors has been
placed on negative outlook; (iii) any material change in the financial markets
of the United States if, in the judgment of the Purchaser, the effect of any
such material change makes it impractical or inadvisable to proceed with
completion of the offering or sale of and payment for the Offered Securities,
(iv) any material suspension or material limitation of trading in securities
generally on the New York Stock Exchange or NASDAQ National Market, or any
setting of minimum prices for trading on such exchange; (v) or any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market; (vi) any banking moratorium declared by U.S. Federal or
New York authorities; (vii) any major disruption of settlements of securities or
clearance services in the United States or (viii) any (A) outbreak or escalation
of hostilities involving the United States or (B) outbreak or escalation of any
other insurrection or armed conflict involving the United States or any other
national or international calamity or emergency, if, in the judgment of the
Purchaser, the effect of any such outbreak, escalation, calamity or emergency
makes it impractical or inadvisable to proceed with completion of the offering
or sale of and payment for the Offered Securities.

(c) The Purchaser shall have received (A) an opinion and 10b-5 letter, dated as
of the Closing Date and addressed to the Purchaser, of Dechert LLP, counsel for
the Company in form and substance reasonably satisfactory to counsel to the
Purchaser; and (B)(i) the opinions, dated as of the Closing Date and addressed
to the Purchaser, of Garlington, Lohn & Robinson, PLLP, local Montana counsel
for the Company and Guarantors and Williams Mullen, local Virginia counsel for
the Company and the Guarantors (collectively, “Local Counsel”), in each case, in
form and substance reasonably satisfactory to counsel for the Purchaser. In
rendering such opinions, Dechert LLP and Local Counsel shall have received and
may rely upon any certificates and other documents and information as they may
reasonably request to pass upon such matters.

(d) The Purchaser shall have received the opinion and 10b-5 letter, in form and
substance satisfactory to the Purchaser, dated as of the Closing Date and
addressed to the Purchaser, of Cahill Gordon & Reindel LLP, counsel for the
Purchaser, with respect to certain legal matters relating to this Agreement and
such other related matters as the Purchaser may reasonably require. In rendering
such opinion, Cahill Gordon & Reindel LLP shall have received and may rely upon
such certificates and other documents and information as it may reasonably
request to pass upon such matters.

(e) The Purchaser shall have received a certificate, dated the Closing Date, of
the Chief Executive Officer, the President or any Vice President and a principal
financial or accounting officer of the Company and each Guarantor in which such
officers, to their knowledge, shall state that the representations and
warranties of the Company and the Guarantors in this Agreement are true and
correct, that the Company and the Guarantors have satisfied all conditions on
their part to be performed or satisfied hereunder and complied in all material
respects with all agreements at or prior to the Closing Date, and that,
subsequent to the date of the most recent financial statements in the General
Disclosure Package there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or other), business, properties or results of operations of
the Company and its subsidiaries taken as a whole except as set forth in the
General Disclosure Package or as described in such certificate.

 

-16-



--------------------------------------------------------------------------------

(f) The sale of the Offered Securities hereunder shall not be enjoined
(temporarily or permanently) on the Closing Date.

(g) On the Closing Date, the Purchaser shall have received the Registration
Rights Agreement executed by the Company and such agreement shall be in full
force and effect.

The Company will furnish the Purchaser with such conformed copies of such
opinions, certificates, letters and documents as the Purchaser reasonably
request. The Purchaser may waive compliance with any conditions to the
obligations of the Purchaser hereunder.

8. Indemnification and Contribution.

(a) The Company and the Guarantors will indemnify and hold harmless the
Purchaser, its officers, partners, members, directors and its affiliates and
each person, if any, who controls the Purchaser within the meaning of Section 15
of the Securities Act, against any losses, claims, damages or liabilities, joint
or several, to which the Purchaser may become subject, under the Securities Act
or the Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Preliminary Offering Memorandum, General Disclosure Package or the Final
Offering Memorandum, in each case as amended or supplemented, or any
Supplemental Marketing Material or any Issuer Free Writing Communication, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading and will
reimburse the Purchaser for any legal or other expenses reasonably incurred by
the Purchaser in connection with investigating or defending any such loss,
claim, damage, liability or action as such expenses are incurred; provided,
however, that the Company and the Guarantors will not be liable in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement in or omission or
alleged omission from any of such documents in reliance upon and in conformity
with written information furnished to the Company by or on behalf of the
Purchaser through itself or its counsel specifically for use therein, it being
understood and agreed that the only such information consists of the information
described as such in subsection (b) below.

(b) The Purchaser will indemnify and hold harmless the Company and each
Guarantor, their directors and officers and each person, if any, who controls
the Company and each Guarantor within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities to which the
Company and each Guarantor may become subject, under the Securities Act or the
Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Preliminary Offering Memorandum or the Final Offering Memorandum, in each
case as amended or supplemented, or any Supplemental Marketing Material or any
Issuer Free Writing Communication or arise out of or are based upon the omission
or the alleged omission to state therein a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Purchaser through itself or its
counsel specifically for use therein, and will reimburse any legal or other
expenses reasonably incurred by the Company and the Guarantors in connection
with investigating or defending any such loss, claim, damage, liability

 

-17-



--------------------------------------------------------------------------------

or action as such expenses are incurred, it being understood and agreed that the
only such information furnished by the Purchaser consists of the following
information in the Preliminary and Final Offering Memorandum furnished on behalf
of the Purchaser: the information set forth in the last paragraph on the front
cover page (as such paragraph is supplemented by Schedule B); under the caption
“Private Placement” the second, third and fourth sentences of the third
paragraph, the second sentence of the ninth paragraph and the tenth paragraph.

(c) Promptly after receipt by an indemnified party under this Section of notice
of the commencement of any action, such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party under subsection
(a) or (b) above, notify the indemnifying party of the commencement thereof; but
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under subsection (a) or (b) above except to the
extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the indemnifying party shall not relieve it from any liability
that it may have to an indemnified party otherwise than under subsection (a) or
(b) above. In case any such action is brought against any indemnified party and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof with counsel reasonably satisfactory to such indemnified
party (who shall not, except with the consent of the indemnified party, be
counsel to the indemnifying party), and after notice from the indemnifying party
to such indemnified party of its election so to assume the defense thereof the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party unless such settlement includes (i) an unconditional release of such
indemnified party from all liability on any claims that are the subject matter
of such action and (ii) does not include a statement as to or an admission of
fault, culpability or failure to act by or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section is unavailable or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities referred to in subsection (a) or (b) above (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Purchaser on the other from the offering of
the Offered Securities or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and the Guarantors on the one hand and the
Purchaser on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantors on the one hand and the Purchaser on the other shall be
deemed to be in the same proportion as the total net proceeds from the offering
(before deducting expenses) received by the Company bear to the total discounts
and commissions received by the Purchaser. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, the Guarantors
or the Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The amount paid by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the first sentence of this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any action or

 

-18-



--------------------------------------------------------------------------------

claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), the Purchaser shall not be required to
contribute any amount in excess of the amount by which the total price at which
the Offered Securities purchased by it were resold exceeds the amount of any
damages which the Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

(e) The obligations of the Company and the Guarantors under this Section shall
be in addition to any liability which the Company may otherwise have and shall
extend, upon the same terms and conditions, to each person, if any, who controls
any Purchaser within the meaning of the Securities Act or the Exchange Act; and
the obligations of the Purchaser under this Section shall be in addition to any
liability which the Purchaser may otherwise have and shall extend, upon the same
terms and conditions, to each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act.

9. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company and the Guarantors or their officers and of the Purchaser set forth in
or made pursuant to this Agreement will remain in full force and effect,
regardless of any investigation, or statement as to the results thereof, made by
or on behalf of any Purchaser, the Company, the Guarantors or any of their
respective representatives, officers or directors or any controlling person, and
will survive delivery of and payment for the Offered Securities. If for any
reason the purchase of the Offered Securities by the Purchaser is not
consummated, the Company and the Guarantors shall remain jointly and severally
responsible for the expenses to be paid or reimbursed by them pursuant to
Section 5 and the respective obligations of the Company, the Guarantors and the
Purchaser pursuant to Section 8 shall remain in effect. If the purchase of the
Offered Securities by the Purchaser is not consummated for any reason other than
solely because of the occurrence of any event specified in clause (iii), (iv),
(vi), (vii) or (viii) of Section 7(b), the Company and the Guarantors will
reimburse, jointly and severally, the Purchaser for all out-of-pocket expenses
(including reasonable fees and disbursements of counsel) reasonably incurred by
it in connection with the offering of the Offered Securities.

10. Notices. All communications hereunder will be in writing and, if sent to the
Purchaser will be mailed, delivered or telegraphed and confirmed to the
Purchaser, c/o Deutsche Bank Securities, Inc. 60 Wall Street, New York, NY
10005, Attention: High Yield Syndicate Desk, Third Floor, with a copy to the
attention of the General Counsel, 36th Floor, with a copy to Cahill Gordon &
Reindel LLP, 80 Pine Street, New York, NY 10005, Attention: John Tripodoro,
Esq., or, if sent to the Company or any Guarantor, will be mailed, delivered or
telegraphed and confirmed to the Company and such Guarantor at H&E Equipment
Services, Inc., 7500 Pecue Lane, Baton Rouge, LA 70809, Attention: Chief
Financial Officer, with a copy to Dechert LLP, 1095 Avenue of the Americas, New
York, NY 10036, Attention: Richard Goldberg, Esq.; provided, however, that any
notice to the Purchaser pursuant to Section 8 will be mailed, delivered or
telegraphed and confirmed to the Purchaser.

11. Successors. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and the officers and
directors and controlling persons referred to in Section 8, and no other person
will have any right or obligation hereunder.

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

 

-19-



--------------------------------------------------------------------------------

13. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

(a) the Purchaser has been retained solely to act as initial purchaser in
connection with the initial purchase, offering and resale of the Offered
Securities and that no fiduciary, advisory or agency relationship between the
Company or the Guarantors and the Purchaser has been created in respect of any
of the transactions contemplated by this Agreement or the Preliminary Offering
Memorandum, General Disclosure Package or Final Offering Memorandum,
irrespective of whether the Purchaser has advised or is advising the Company or
any Guarantor on other matters;

(b) the purchase price of the Offered Securities set forth in this Agreement was
established by the Company following discussions and arms-length negotiations
with the Purchaser and the Company is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement;

(c) the Company and the Guarantors have been advised that the Purchaser and its
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and the Guarantors and that the
Purchaser has no obligation (except as required under federal securities laws)
to disclose such interests and transactions to the Company or any Guarantor by
virtue of any fiduciary, advisory or agency relationship; and

(d) the Company and the Guarantors waive, to the fullest extent permitted by
law, any claims they may have against the Purchaser for breach of fiduciary duty
or alleged breach of fiduciary duty in connection with the transactions
contemplated by this Agreement or the process leading thereto and agrees that
the Purchaser shall have no liability (whether direct or indirect) to the
Company or any Guarantor in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company
or any Guarantor, including stockholders, employees or creditors of the Company
or any Guarantor.

14. Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to principles
of conflicts of laws.

The Company and the Guarantors hereby submit to the non-exclusive jurisdiction
of the Federal and state courts in the Borough of Manhattan in The City of New
York in any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.

 

-20-



--------------------------------------------------------------------------------

If the foregoing is in accordance with the Purchaser’s understanding of our
agreement kindly sign and return to the Company one of the counterparts hereof,
whereupon it will become a binding agreement among the Company, the Guarantors
and the Purchaser in accordance with its terms.

 

Very truly yours, H&E EQUIPMENT SERVICES, INC. By:   /s/ LESLIE S. MAGEE   Name:
Leslie S. Magee   Title: Chief Financial Officer GNE INVESTMENTS, INC. By:   /s/
LESLIE S. MAGEE   Name: Leslie S. Magee   Title: Chief Financial Officer GREAT
NORTHERN EQUIPMENT, INC. By:   /s/ LESLIE S. MAGEE   Name: Leslie S. Magee  
Title: Chief Financial Officer H&E CALIFORNIA HOLDING, INC. By:   /s/ LESLIE S.
MAGEE   Name: Leslie S. Magee   Title: Chief Financial Officer H&E EQUIPMENT
SERVICES (CALIFORNIA), LLC By:   /s/ LESLIE S. MAGEE   Name: Leslie S. Magee  
Title: Chief Financial Officer H&E FINANCE CORP. By:    /s/ LESLIE S. MAGEE  
Name: Leslie S. Magee   Title: Chief Financial Officer

[PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

H&E EQUIPMENT SERVICES (MID-ATLANTIC), INC. By:    /s/ LESLIE S. MAGEE   Name:
Leslie S. Magee   Title: Chief Financial Officer

[PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement     is hereby confirmed and accepted     as of
the date first above written. BY DEUTSCHE BANK SECURITIES INC.   By:    /S/
CHASE ARNOLD     Name: Chase Arnold     Title: Director   By:   /S/ CHRISTOPHER
BLUM     Name: Christopher Blum     Title: Managing Director

[PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE A

Guarantors

GNE Investments, Inc., a Washington corporation

Great Northern Equipment Inc., a Montana corporation

H&E California Holding, Inc., a California corporation

H&E Equipment Services (California), LLC, a Delaware limited liability company

H&E Equipment Services (Mid-Atlantic), Inc., a Virginia corporation

H&E Finance Corp., a Delaware corporation



--------------------------------------------------------------------------------

SCHEDULE B

Pricing Supplement attached hereto as Annex B-1.



--------------------------------------------------------------------------------

Annex B-1

Pricing Supplement dated January 30, 2013 to

Preliminary Offering Memorandum

Dated January 30, 2013 (the “Preliminary Offering Memorandum”)

$100,000,000

 

LOGO [g475497g58f41.jpg]

H&E Equipment Services, Inc.

7% Senior Notes due 2022

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum, which is hereby incorporated by reference. The
information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum. The New Notes have not been registered under the Securities Act of
1933, as amended (the “Securities Act”) or any securities laws of any state. The
New Notes are being offered only to (1) “qualified institutional buyers” as
defined in Rule 144A under the Securities Act and (2) outside the United States
to non-U.S. persons in compliance with Regulation S under the Securities Act.

On August 20, 2012, H&E Equipment Services, Inc. (“H&E”) issued $530,000,000
aggregate principal amount of 7% Senior Notes due 2022 (the “Existing Notes”)
pursuant to an indenture dated as of August 20, 2012 among the Company, the
guarantors party thereto and The Bank of New York Mellon Trust Company, N.A., as
Trustee (as amended and supplemented, the “Indenture”). The notes offered hereby
(the “New Notes”) are being issued as additional notes under the Indenture. The
Existing Notes and the New Notes are collectively referred to in this Supplement
as the “Notes.”

Unless otherwise indicated, terms used but not defined herein have the meaning
assigned to such terms in the Preliminary Offering Memorandum.

 

Issuer:

   H&E Equipment Services, Inc.

Aggregate Principal Amount:

   $100,000,000. The New Notes will have the same terms and will be part of the
same class as the Existing Notes.

Title of Securities:

   7% Senior Notes due 2022

Final Maturity Date:

   September 1, 2022

Issue Price:

   108.5%, plus accrued interest from August 20, 2012

Coupon:

   7%

Interest Payment Dates:

   March 1 and September 1



--------------------------------------------------------------------------------

First Interest Payment Date:

   March 1, 2013

Record Dates:

   February 15 and August 15 of each year

Optional Redemption:

  

At any time prior to September 1, 2017, H&E may redeem all or a part of the
Notes upon notice as described under the heading “Description of
Notes — Repurchase at the Option of Holders — Selection and Notice,” at a
redemption price equal to 100% of the principal amount of the Notes redeemed
plus the Applicable Premium as of, and accrued and unpaid interest and
Additional Interest, if any, to, but excluding the date of redemption, subject
to the rights of holders of record on the relevant record date to receive
interest due on the relevant interest payment date.

 

On or after September 1, 2017, H&E may redeem all or a part of the Notes upon
not less than 30 nor more than 60 days’ notice, at the redemption prices
(expressed as percentages of principal amount) set forth below plus accrued and
unpaid interest and Additional Interest, if any, on the Notes redeemed, to the
applicable redemption date, if redeemed during the twelve-month period beginning
on September 1 of the years indicated below, subject to the rights of holders of
Notes on the relevant record date to receive interest on the relevant interest
payment date:

 

Date

   Price  

2017

     103.500 % 

2018

     102.333 % 

2019

     101.167 % 

2020 and thereafter

     100.000 % 

 

  

“Applicable Premium” means, with respect to any Note on any redemption date, the
greater of:

 

(1)    1.0% of the principal amount of such Note; and

 

(2)    the excess, if any, of (a) the present value at such redemption date of
(i) the redemption price of such note at September 1, 2017 (such redemption
price being set forth in the table appearing above under the caption “—Optional
redemption”), plus (ii) all required interest payments due on such Note through
September 1, 2017 (excluding accrued but unpaid interest to the redemption
date), computed using a discount rate equal to the Treasury Rate as of such
redemption date plus 50 basis points, over (b) the then outstanding principal
amount of such Note.

 

“Treasury Rate” means, as of any redemption date, the yield to maturity as of
such redemption date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days



--------------------------------------------------------------------------------

   prior to the redemption date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data)) most nearly
equal to the period from the redemption date to September 1, 2017; provided,
however, that if the period from the redemption date to September 1, 2017 is
less than one year, the weekly average yield on actively traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

Optional Redemption with Equity Proceeds:

   At any time prior to September 1, 2015, H&E may on any one or more occasions
redeem up to 35% of the aggregate principal amount of Notes issued under the
indenture at a redemption price of 107.000% of the principal amount, plus
accrued and unpaid interest and Additional Interest, if any, on the Notes to be
redeemed to the redemption date, with the net cash proceeds of one or more
Equity Offerings of H&E; provided that: (1) at least 65% of the aggregate
principal amount of Notes originally issued under the indenture (excluding Notes
held by H&E and its Subsidiaries) remains outstanding immediately after the
occurrence of such redemption; and (2) the redemption occurs within 90 days of
the date of the closing of such Equity Offering.

Change of Control:

   101%

Initial Purchaser:

   Deutsche Bank Securities Inc.

Trade Date:

   January 30, 2013

Settlement Date:

   February 4, 2013 (T+3)

Distribution:

   144A and Regulation S with registration rights as set forth in the
Preliminary Offering Memorandum

CUSIP/ISIN Numbers:

  

144A CUSIP: 404030 AD0

 

144A ISIN: US404030AD03

 

Regulation S CUSIP: U2443LAC5

 

Regulation S ISIN: USU2443LAC55

The information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent affected by the
changes described herein.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these securities or the offering. Please refer
to the offering memorandum for a complete description.

This communication is being distributed in the United States solely to qualified
institutional buyers, as defined in Rule 144A under the Securities Act and
outside the United States solely to non-U.S. persons as defined under Regulation
S in accordance with the applicable provisions of Regulation S.

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction where the
offering is prohibited, where the person making the offer is not qualified to do
so, or to any person who cannot legally be offered the securities.



--------------------------------------------------------------------------------

This communication is directed only to persons who (i) are persons falling
within Article 19(5) (“Investment professional”) of the Financial Services and
Markets Act 2000 (Financial Promotion) Order 2005 (as amended, the “Financial
Promotion Order”), (ii) are persons falling within Article 49(2)(a) to
(d) (“High net worth companies, unincorporated associations, etc.”) of the
Financial Promotion Order, (iii) are outside the United Kingdom, (iv) are
persons falling within Article 43(2) of the Financial Promotion Order (“Members
and creditors of certain bodies corporate”), or (v) are persons to whom an
invitation or inducement to engage in investment activity (within the meaning of
section 21 of the Financial Services and Markets Act 2000) in connection with
the issue or sale of any Notes may otherwise lawfully be communicated or caused
to be communicated (all such persons together being referred to as “relevant
persons”). This communication is directed only at relevant persons and must not
be acted on or relied on by persons who are not relevant persons. Any investment
or investment activity to which this communication relates is available only to
relevant persons and will be engaged in only with relevant persons.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.



--------------------------------------------------------------------------------

SCHEDULE C

Subsidiaries

GNE Investments, Inc., a Washington corporation

Great Northern Equipment, Inc., a Montana corporation

H&E California Holding, Inc., a California corporation

H&E Equipment Services (California), LLC, a Delaware limited liability company

H&E Equipment Services (Mid-Atlantic), Inc., a Virginia corporation

H&E Finance Corp., a Delaware corporation



--------------------------------------------------------------------------------

SCHEDULE D

Supplemental Marketing Material

l. NetRoadshow road show presentation posted on January 30, 2013 and
accompanying audio recording posted on January 30, 2013.